DETAILED ACTION
	Claims 1-17 are present for examination.
Claims 1, 6 and 11 have been amended.
Claim 18 has been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Allowable Subject Matter
Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance: No prior art or combination of prior art teaches or suggest during a boot process of the information handling apparatus, automatically performing: configuring a firmware of the information handling apparatus to determine whether the persistent region in the memory is locked; when the persistent region is locked, instructing a controller of the information handling apparatus to obtain a stored passphrase from a storage device, wherein the controller and the storage device are external to the memory; and using the passphrase to unlock the persistent region in the memory of the information handling apparatus as recited in claim 1; and a controller; a memory coupled to the controller, the memory having a persistent region that can either be locked or unlocked; and a firmware configured to, automatically during a boot process of the information handling apparatus: determine whether the persistent region of the memory is locked; instruct the controller to obtain a stored passphrase from a storage device when the persistent region is locked, wherein the controller and the storage device are external to the memory; and use the passphrase to unlock the persistent region of the memory as recited in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 08/24/2022, with respect to 1-5 and 7-17 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/            Primary Examiner, Art Unit 2139